Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  150882(53)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  CYNTHIA HARDY, Personal Representative of                                                                            Justices
  the ESTATE OF MARGARET MARIE ROUSH,
             Plaintiff-Appellee,
                                                                     SC: 150882
  v                                                                  COA: 317406
                                                                     Montcalm CC: 2012-016830-CZ
  LAURELS OF CARSON CITY, L.L.C.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to adjourn the
  case from the March 2016 case call is GRANTED. The Clerk is directed to schedule the
  case for oral argument at a future session of the Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2016
                                                                                Clerk